UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-36370 APPLIED GENETIC TECHNOLOGIES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 59-3553710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer
